Citation Nr: 1454420	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-25 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 17, 2007, for the award of service connection and compensation for coronary artery disease, for purposes of retroactive benefits and for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1950 to July 1955, and from April 1967 to August 1980; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Naval Reserves.  He died in May 2011.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in August 2011 and in December 2011 that assigned an effective date of April 17, 2007, for the award of service connection and compensation for coronary artery disease associated with herbicide exposure, for purposes of entitlement to retroactive benefits or for accrued benefits.  The appellant timely appealed.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; hence, he is presumed to have been exposed to Agent Orange in service.

2.  In or about 2001, the Veteran underwent a cardiac catherization procedure and was diagnosed with coronary artery disease; on April 17, 2007, VA received the Veteran's original claim for service connection for disabilities associated with Agent Orange exposure.



CONCLUSION OF LAW

The criteria for an effective date earlier than April 17, 2007, for the award of service connection and compensation for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In this case, the law, and not the facts, is dispositive of the claim for an earlier effective date for the award of service connection and compensation for coronary artery disease.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The appellant contends, in essence, that the Veteran was entitled to an effective date prior to April 17, 2007, for the award of service connection and compensation for coronary artery disease.

In January 1990, the Veteran filed claims for service connection for a right ankle disability, for a right knee disability, and for a low back disability.  Each of these claims was either granted or denied by the RO in a May 1990 rating decision.

Private records show that the Veteran underwent a cardiac catheterization procedure in May 2001 due to indications of significant residual lesion after a myocardial infarction and the presence of greater than 50 percent stenosis of a major coronary artery.  A stress spect myocardial perfusion scan in July 2001 revealed no significant ischemia.  The assessment in March 2002 was coronary artery disease, stable.

Records, dated in December 2004, show that the Veteran continued to suffer some angina, and another heart catheterization was scheduled.  Obstructive coronary artery disease in the right coronary artery was noted, and the Veteran was hospitalized in January 2005.  He then underwent successful percutaneous transluminal coronary angioplasty and stent placement in both the mid-right coronary artery and the proximal right coronary artery.  Records again show a diagnosis of coronary artery disease and a finding of no significant ischemia in October 2006.

On April 17, 2007, the Veteran had filed claims for service connection for non-Hodgkin's lymphoma, for skin cancer, for psoriasis, and for diabetes mellitus-claiming that each of his disabilities was due to exposure to Agent Orange.  

The report of a May 2007 VA (contract) examination reflects that a diagnosis of coronary artery disease with stents was warranted.

Subsequently, in January 2008, the RO granted service connection for non-Hodgkin's lymphoma, for diabetes mellitus, for peripheral neuropathy of both lower extremities, and for erectile dysfunction-each on the basis of presumption and/or as secondary to service-connected diabetes mellitus.  Service connection for skin cancer and for psoriasis was denied.

A certificate of death reveals that the Veteran died on May [redacted], 2011; and that the cause of death was his service-connected lung cancer associated with Agent Orange exposure.

In August 2011, the RO awarded service connection and compensation for coronary artery disease, effective from the date of receipt of the Veteran's claims for service connection for disabilities associated with Agent Orange exposure-i.e., April 17, 2007.  This appeal followed.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release. 38 U.S.C.A. § 5110(b)(1) (West 2014).

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease; or a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) & (ii).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2). This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose. 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed a claim for service connection for disabilities associated with exposure to Agent Orange on April 17, 2007.  Prior to this time, the evidence reflects no request for service connection for coronary artery disease in any filings.  Hence, there is not a single document of record, prior to April 17, 2007, that may be reasonably construed as a claim for service connection for coronary artery disease.  38 C.F.R. §§ 3.151(a), 3.155(a).

VA issued regulations creating a presumption of service connection for ischemic heart disease, effective August 31, 2010.  75 Fed. Reg. 53,202 (August 31, 2010).  May 8, 2001).   Moreover, VA interprets "ischemic heart disease" as encompassing any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  Id.  In May 2007, a VA examiner found that a diagnosis of coronary artery disease with stents was warranted.  Because the Veteran's claim for service connection for disabilities associated with Agent Orange exposure was filed prior to the issuance of the August 31, 2010 regulations, the Nehmer regulations are applicable.  Hence, the effective date, in this case, cannot be earlier than the date such claim was received by VA.  38 C.F.R. § 3.816(c)(2).   

The appellant contends that the effective date should be as early as 2001, because the Veteran had undergone a cardiac catheterization procedure in May 2001.  However, neither a claim for service connection for coronary artery disease nor a claim for service connection for disabilities associated with Agent Orange exposure was received until April 17, 2007; and there are no prior documents that can be construed as a claim for service connection for coronary artery disease.  While the Veteran may have been diagnosed with coronary artery disease in or about 2001, the effective date is governed by provisions of 38 C.F.R. § 3.816(c)(2)-namely, the latter of the dates either such claim was received by VA or the disability arose.  

The RO correctly assigned April 17, 2007-the date of claim-for the award of service connection and compensation for coronary artery disease.  Documents submitted by the Veteran in support of his claims at that time revealed findings of coronary artery disease and a past medical history of myocardial infarction, status-post stent placement.  Accordingly, the claim for an effective date earlier than April 17, 2007, must be denied as a matter of law.

In regard to accrued benefits, 38 C.F.R. § 3.816(f)(4) explicitly bars the payment of accrued benefits to those entitled to receive retroactive benefits for the same disability as a Nehmer class member.  See 38 C.F.R. § 3.816(f)(1).  Having been a recipient of retroactive benefits for coronary artery disease, the Board must conclude that the appellant is barred from receiving accrued benefits.

Accordingly, the appellant's claim for an earlier effective date for the award of service connection and compensation for coronary artery disease, for purposes of retroactive benefits and for purposes of accrued benefits, is denied based on the 

law, and a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than April 17, 2007, for the award of service connection and compensation, for coronary artery disease for purposes of retroactive benefits and for purposes of accrued benefits, is denied.  




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


